COURT OFCRIMINAL APPEALS
                        FN F^9W0, PD-1078-:L4
                                                                     Iam 9^ 2015
 MORRIS WAYNE SOJMSiSOF CRIMINAL APPE/9.S   IN THE COURT OF          *nn   *~
                                       §
 vs.                   JAN2 3 2K5      §    criminal appeals OFA^xAsosta Cl@r
                                       §
 THE STATE OF TEXAS              «. , §     AT AUSTIN, TEXAS
                   Abel Acosta, Clerk
  APPELLANT'S PRO SE MOTION TO SUSPEND RULES 9.3(b)(1) AND 68.4(j)
AND FILE ONLY ONE ORIGINAL OF REDRAWN PDR (W/O COPY OF COA OPINION)

 TO THE HONORABLE JUDGES     OF THIS   COURT:

       This Court previously STRUCK Appellant, Moris Wayne Simons',
 PRO SE Petition for Discretionary Review ("PDR") because the

 PDR did not include a copy of the Court of Appeals ("COA") Opinion
 and because it was longer than 15 pages.        Appellant has redrawn

 in PRO SE PDR within the 15 page limit.        However, Appellant does

 not have the ability to provide this Court with a copy of the

 COA Opinion nor extra copies of the PDR.        Appellant is indigent

 and incarcerated.     Appellant does not have access to a computer

 or copy machine.     The single copy of the COA Opinion that Appellant

 possesses has been written on by Appellant making notes.           This

 Court has access to the COA's website to view the COA Opinion

 in this case and the Opinion is included in the record forwarded

 from the COA.    See, Tex. R. App. Proc, Rule 68.7.          It should

 also be noted that the COA Opinion recognized that Appellant

 is mentally retarded, with an IQ lower than 70, and that Appellant
 has been doing the best he can to present his concerns to this
 Court and abide by the Rules.         Therefore, Appellant asks this
 Court to SUSPENDRules 9.3(b)(1) and 68.4(j) and allow Appellant
 to file only the one original of his redrawn PRO SE PDR, without
 a copy of the COA Opinion.       See, Tex.R. App. Proc, Rule 2(good
 cause to suspend Rules).
                              PRAYER

    WHEREFORE, ALL CONSIDERED, MORRIS WAYNE SIMONS, the Apellant,

acting PRO SE, PRAYS this Honorbale Court GRANT this motion in

all things and therein SUSPENOTexas Rules of Appellant Procedure,
Rules 9.3(b)(1) and 68.4(j) imthis case and allow Appellant to
file only the one original of his PRO SE redrawn PDR, wihtout

a copy of the COA Opinoin; AND, ANY AND ALL OTHER RELIEF THIS

COURT FINDS PROPER IN THE INTEREST OF JUSTICE.

                                              Respectfully Submitted,


                                              Morris Wayne Simons
                                              TDCJ No.   1825828
                                              Hughes Unit
                                              Rt. 2, Box 4400
                                              Gatesville, TX 76597

                                              APPELLANT PRO   SE



                      CERTIFICATE OF   SERVICE

     I, Morris Wayne Simons, certify that I have caused a copy
of this motion to be mailed 1st Class USPS to the Dallas County
District Attorney and the State Prosecuting Attorney by placing
it in the prison mail system onJzhis the j±        day of ^?/;^/^f >^


                                              Morris Wayne Simons
                                              Appellant PRO SE


      MOTION AND PDR ADOPTED BY MENTALLY RETARDED APPELLANT

     This motionAhas been prepared by another Inmate that is
NOT an attorney. That Inmate has explained the contents of this
motion and and the PDR.to Appellant as best he could. The Appellant
may not fully understand everything in the motion and PDR; yet,
it appears to the other Inmate that Appllant understands that
by siting this motion and the PDR that Appellant is adopting these
pleadings as his own, as if he wrote them himself.
CERTIFIED on this the <<3              day of 3~7?/